239 Md. 704 (1965)
211 A.2d 734
BLAKNEY
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 132, September Term, 1964.]
Court of Appeals of Maryland.
Decided July 6, 1965.
Before PRESCOTT, C.J., and HAMMOND, HORNEY, SYBERT and BARNES, JJ.
PER CURIAM:
This is the petitioner's second application for leave to appeal. Blakney v. Director, 230 Md. 610, contains the prior history of applicant's trouble with the law and present incarceration. The present finding of defective delinquency was made by Judge Manley, sitting without a jury, on November 23, 1964.
Applicant makes five charges of error in the trial below. In essence they amount to contentions (1) that bear solely on the weight of the evidence and are not available as grounds for leave to appeal, unless the trial judge was clearly in error see Johns v. Director, 239 Md. 411; (2) that attack the sufficiency of the evidence and are shown by the record to be without merit (Dr. Lerner, applicant's own psychiatrist, in his report states that Blakney "* * * fits the description of a defective delinquent * * * quite well"); and (3) that challenge the admissibility of Dr. Boslow's testimony because individuals who prepared certain reports on which in part he based his expert testimony were not "* * * present in court and therefore not subject to cross examination by the applicant or his counsel." We have held repeatedly that Dr. Boslow's testimony is not inadmissible because it relies in part on the reports of other trained persons. See, for example, Gilliard v. Director, 237 Md. 661; and Brunson v. Director, 239 Md. 128, which points out that the applicant has the right to summon any of the persons whose names appear on such reports.
Application denied.